COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ALBERT RAMIREZ,                                 §               No. 08-11-00298-CR

                       Appellant,                §                 Appeal from the

 v.                                              §                171st District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                       State.                    §               (TC# 20090D03210)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to supplement the record with the

reporter’s record with hearings conducted on April 8, 2011. The motion is GRANTED. Further,

the Court orders the court reporter to prepare and file the supplemental reporter’s record no later

than June 27, 2014. Appellant’s brief is currently on its second final extension and is due to be

filed on June 10, 2014. Given that the record is incomplete, the Court has determined that

Appellant’s brief shall be due 30 days after the date the supplemental reporter’s record is

filed. The Court discourages the filing of any extension requests to file the supplemental record

or the Appellant’s brief absent extraordinary circumstances.

        IT IS SO ORDERED this 28th day of May, 2014.


                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.